DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 4/9/2021.
Claims 21-40 are currently pending.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22 and 27 are objected to because of the following informalities:  The word capacitance should have been translated to capacitor.  Appropriate correction is required. (Please check the specification for this error also)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 30, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakasugi et al. (US 2019/0293042).

As to claims 21 and 30 Wakasugi discloses an ignition system for a spark ignited combustion engine comprising:
a control winding (figure 2 #311A) and a secondary winding (figure 2 #311B) of an ignition coil (figure 2 #311) magnetically coupled to each other;
the secondary winding of the ignition coil having a first terminal connected to a spark plug (19);
wherein the control winding is connected to a control system (32) with at least one predetermined voltage interval reference (shown in figure 13 there is at least one voltage interval reference t1-t5), wherein the control system controls the voltage across said control winding within the predetermined voltage interval reference such that impedance of the secondary winding of the ignition coil is influenced (shown in figure 13 V2 is the voltage change in the secondary winding which influences the impedance);
a supply voltage source (313) supplying a nominal voltage level to the ignition system; a control switch (312) arranged in series with the control winding controlling flow of current through the control winding from the supply voltage source (312 is the IGBT shown controlling the voltage in figure 13); and
a voltage measuring circuit (314) is connected over the control winding for measuring the voltage applied over the control winding and that a voltage control circuit (32) is connected to the voltage measuring circuit (314) and in response to the measured voltage controls a conductive state of the control switch (312) in a linear region (on and off is a linear region as shown in figure 13) in transfer characteristics of the switch, maintaining the measured voltage applied over the control winding below a predetermined voltage level lower than the nominal voltage level of the supply voltage source during at least a part of an ignition event. (shown in figure 13 V1 is held below a lever of the dotted line between the regions of t3 to t4)

 As to claim 39 Wakasugi discloses A method for controlling an ignition system for a spark ignited combustion engine comprising:
a control winding (311A) and a secondary winding (311B) of an ignition coil (311) magnetically coupled to each other (paragraph 0003), the secondary winding (311B) of the ignition coil (311) having a first terminal connected to a spark plug (19), wherein an electronic switch (312) is selected from a group of switches consisting of: IGBT, PET, MOSFET and bipolar transistors, (paragraph 0045) all having a linear region in transfer characteristics, is connected in series with the control winding (see figure 2), and that conductivity of said electronic switch is regulated in this linear region such that a voltage over the control winding is maintained at a sufficient low voltage level below the nominal supply voltage level under at least a part of a charge phase, or a spark phase or during a following combustion (shown in figure 13).

As to claim 40 Wakasugi discloses a method for controlling an ignition system according to claim 39, wherein the conductivity of said electronic switch is regulated in this linear region such that the voltage over the control winding is maintained at a constant voltage level below the nominal supply voltage level during at least a part of the charge phase, the spark phase and a combustion phase (shown in figure 13 #t3-t4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 22-25, 28, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wakasugi et al. (US 2019/0293042) in further view of Tozzi (US 6,408,242).

As to claims 22 and 31 Wakasugi discloses an ignition system for spark ignited combustion engines according to claim 21 but does not disclose the system including a ion sensor.  Tozzi discloses an ignition system with ion sense functionality
 with the secondary winding of the ignition coil (figure 1 #16) having a first terminal (18) connected to a spark plug (22a) and with an ion sense measuring circuit (38) connected to a second terminal (20) of the secondary winding of the ignition coil, said ion sense circuit including a capacitor (42) applying a measuring voltage over the spark plug after having been charged by spark current. (column 7 lines 60-65).
The ion sensor performs no function in connection with the independent claim. It is just an added feature to detect ion current.  Therefore, the known sensor of Tozzi can be added to any coil to perform the same function.  It would not be novel or new to add this feature.

As to claim 23 Wakasugi in further view of Tozzi discloses an ignition system for spark ignited combustion engines with ion sense functionality according to claim 22, wherein the ignition coil has a primary winding
and a secondary winding magnetically coupled to each other, with the primary winding connected to a supply voltage source for providing energy for a spark event and with the secondary winding having a first terminal connected to a spark plug so that a secondary voltage across the secondary winding is applied to a spark gap of the spark plug;
the ion sense measuring circuit is connected to a second terminal of the secondary winding including a bias voltage source providing a biasing voltage to the spark gap after the spark event for ion-sensing;	
the control system including a voltage measuring circuit connected over the control winding for measuring the voltage applied over the control winding, and a voltage control circuit connected to the voltage measuring circuit and in response to the measured voltage controls the conductive state of a control switch arranged in series with the control winding controlling the flow of current through the control winding such that the measured voltage over the control winding is maintained within at least one predetermined voltage interval reference and below a voltage threshold level lower than the nominal supply voltage level under at least a part of a charge phase or a spark phase or during the following combustion. (see the rejection of claims 21 and 22 above as this is a repeat of those claims with no additional limitations.)

As to claim 24 Wakasugi discloses an ignition system for spark ignited combustion engines with ion sense functionality according to claim 23, wherein the control winding and the primary winding of the ignition coil is one and the same winding. (the primary winding is the control winding as shown in figure 1).

As to claim 25 Wakasugi discloses an ignition system for spark ignited combustion engines with ion sense functionality according to claim 24, wherein the primary winding (311A) in one terminal end is connected to supply voltage source (313).

As to claim 28 Wakasugi discloses an ignition system for spark ignited combustion engines according to claim 21, wherein the control winding (311A) and the windings (311B) of the ignition coil are magnetically coupled to each other. (paragraph 0003).

As to claim 29 Wakasugi discloses an ignition system for spark ignited combustion engines according to claim 21, wherein the voltage measuring circuit (314) controls the conductive state of the control switch (312) maintaining the measured voltage applied over the control winding (311A) below a predetermined voltage level ( the threshold value shown in figure 13) lower than the nominal voltage level of the supply voltage source during a charge phase, the spark phase and during the following combustion.


As to claim 32 Wakasugi discloses a method for controlling an ignition system for spark ignited combustion engines according to claim 31, characterized in that during regulation of the voltage over the control winding keeping the voltage over the control winding within at least one predetermined voltage interval reference (between t1 and t5) and below a voltage threshold level (the threshold value shown in figure 13) lower than the nominal supply voltage level under at least a part of the charge phase or the spark phase or during the following combustion.

As to claim 33 Wakasugi discloses a method according to claim 32, comprising the steps of:
regulating the voltage over the control winding (311A) during at least a part of the charge phase (figure 13 #t3-t4);
wherein during regulation of the voltage over the control winding keeping the voltage over the control winding below at least one threshold level selected below the nominal supply voltage level, safeguarding from pre-mature sparks during charging of the primary winding without use of spark-on-make diodes in the secondary circuit. (this is done without diodes and the voltage is kept at a level below the dotted line)

Allowable Subject Matter
Claims 26, 27 and 34-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to ignition coil design is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747